Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated July 5, 2022, has been received. By way of this response, Applicant has amended claims 2, 6, 8, 11, 12, 15, 19, 36, 43, 45, 46, 48 and 50.
Claim 2 is allowable. Claims 11, 15-18 and 43-44, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on March 9, 2021, is hereby withdrawn and claims 11, 15-18 and 43-44 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 2, 5-6, 8, 11-12, 15-21, 27, 36 and 43-51 are allowed as amended below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 was filed after the mailing date of the first Office action on the merits on March 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was granted in a telephone interview with Leanne Rakers on July 28, 2022.

The application has been amended as follows: 
--Claim 43. (Currently amended) A method for 
(i) an immunogenic compound comprising an antigenic peptide comprising or consisting of the amino acid sequence as set forth in SEQ ID NO: 31, 
(ii) an antigenic peptide comprising or consisting of the amino acid sequence as set forth in SEQ ID NO: 31, 
(iii) a nanoparticle loaded with at least one immunogenic compound of (i) or at least one antigenic peptide of (ii), 
(iv) a cell loaded with the immunogenic compound of (i) or the antigenic peptide of (ii), 
(v) a nucleic acid comprising a polynucleotide encoding (a) an immunogenic compound of (i), wherein the immunogenic compound is a peptide or a protein, or (b) an antigenic peptide of (ii), (vi) a host cell comprising the nucleic acid of (v), 
(vii) an immunogenic composition comprising the immunogenic compound of (i), the antigenic peptide of (ii), the nanoparticle of (iii), the cell of (iv), the nucleic acid of (v), or the host cell of (vi), or 
(viii) a combination of (a) an antigenic peptide comprising or consisting of the amino acid sequence as set forth in SEQ ID NO: 31, and (b) at least one antigenic peptide of interest;
and wherein the subject has an HLA-A2 allele and a tumor expressing the interleukin-13 receptor subunit alpha-2 (IL-13Rα2) gene.--

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the claims have addressed all outstanding issues in the previous Office action, dated May 20, 2022. Applicant’s amendments to the claims of conflicting applications 16/753,657, 17/043,192, and 17/043,197 have addressed any outstanding provisional double patenting rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644

/AMY E JUEDES/            Primary Examiner, Art Unit 1644